Claim Rejections - 35 USC §103
1.      The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2.       Claims 1, 11 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, Pan, Zheng and further in view of U.S. Patent Pub. 2011/0170514 to Eriksson et al. (hereinafter “Eriksson”). 
Regarding claims 1 and 22 “a system for channel state information (CSI) feedback for communication between a base station (eNB) and a plurality of user equipment (UE), comprising: 
at least one of the plurality of user equipment reporting a plurality of precoding matrix indicators for a first and second rank, the precoding matrix indictors including
a first precoding matrix indicator indicating a recommended optimum precoding matrix for single user multiple input, multiple output (SU-MIMO) communication between said the base station (eNB) and the at least one of the plurality of user equipment, and
a second precoding matrix indicator indicating a second precoding matrix for multi-user (MU) beamforming between the base station and the plurality of user equipment; and

as described in previous Office Actions (and as Affirmed in the previous Board of Appeals Decision), the combination of Kim and Pan teach the previously recited features (without considering the amendment and feature of both rank 1 and rank 2 PMI).
Regarding the features of claim 1 which recite:
at least one of the plurality of user equipment configured to receive rank indicator (RI) configuration information from a base station, select a first RI for reporting a first precoding matrix, and select a second RI for reporting a second precoding matrix indicator based on the RI configuration information, it is first noted that Kim and Pan use codebooks to select the PMI matrices.  As is conventional and as described in more detail in Pan, SU-MIMO codebooks are rank 1 and MU-MIMO codebooks are rank 2. Therefore, the codebooks received by the mobile devices of Kim/Pan are the “rank indicator information (RI)”.  Therefore, as Kim/Pan teach feeding back both a SU (rank 1) PMI and MU (rank 2) PMI, Kim/Pan’s “selection of a rank 1 SU-MIMO codebook” is equivalent to the recited “selecting a first (1) RI for reporting” and Kim/Pan’s selection of a rank 2 MU-MIMO codebook for PMI is “selecting a second (2) RI for reporting”, as recited.  In other words, as each specific codebook is used for a specific rank, selecting a rank specific codebook in Kim/Pan is “selecting the RI”, as recited. 

In an analogous art, Zheng teaches a system of PMI feedback between a base station and UE where the user equipment feeds back a rank 1 PMI and then a rank 2 PMI.  See for example, section [0025] (which switches between SU rank 1 and MU rank 2), and Fig. 5 (rank 1 in step 510 and rank 2 in step 520) as described in section [0030].  It is noted that the feedback received in step 512 is used for beamforming, as recited. Regarding the feature reciting that the reporting is “in a single sub-frame”, see sections [0022]-[0023], and claim 7 of Zheng, which teach that the reporting of both the rank 1 and rank 2 PMI/CQIs are “within a single sub-frame”.  Regarding the feature that “the second RI is not reported”, Zheng teaches only providing the PMI feedback and does not include the rank (recited “RI”) of the PMI.  Also regarding this recited feature that the “second RI is not reported”, it is noted that the claim does not recite any details regarding if the first RI is reported or not.  Additionally, regarding the features already discussed above relating to “selecting a first and a second RI for reporting…”, given that Zheng explicitly teaches selecting a rank 1 PMI codebook and then subsequently selecting a rank 2 PMI codebook”, Zheng also teaches “selection of RI”. 
Therefore, as Kim/Pan teach generating both rank 1 SU PMI and rank 2 MU beamforming PMI, and as Zheng explicitly teaches the benefits of sending both rank 1 and rank 2 PMI back to the base station in the same sub-frame (and not reporting any rank information), it would have been obvious to one of ordinary skill in the art to modify the Kim/Pan combination to feedback both rank 1 and rank 2 PMI in the same 
Regarding the feature reciting “in response to an uplink grant…”, although feedback from the UE is in response to a channel defined by the base station (in an uplink grant), as the references do not explicitly teach this feature, Eriksson is added. 
In an analogous art, Eriksson teaches a system of PMI feedback between a base station and UE.  See for example, section [0015], which teaches that the uplink grant includes a bit which prompts PMI feedback from the UE, therefore, Eriksson teaches that the PMI feedback is in response to (the bit) in the uplink grant, as recited. 
Therefore, as Kim and Eriksson teach generating PMI feedback to the base station, and as Eriksson explicitly teaches that the generated PMI is reported in response to the uplink grant from the base station, it would have been obvious to one of ordinary skill in the art to modify the Kim combination to generate and report PMI feedback, as it is conventional and desired by the base station of Kim to receive feedback on the given and assigned channel. 
Regarding the amendment to claim 1, which now recites that the PMI are “rate-matched to the same block of frequency resources”, see section [0021] of Eriksson, which teaches “i.e. data and control (which include the PMI) are "rate matched" into the PUSCH”, which is the same teaching as in section [0044] of the instant application.  See also sections [0047] to [0056] of Eriksson, which teach the formulas for code rate matching the PMI into the PUSCH block of frequency resources.  
.
3.	Claims 2 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of either one of U.S. Patent Pub. 2009/0325591 to Liu et al. (hereinafter “Liu”) or U.S. Patent Pub. 2010/0039928 to Noh et al. (hereinafter “Noh”).
Regarding claims 2 and 23, which recite “wherein: the information in the second precoding matrix indicator indicates a maximum distance to the first precoding matrix indicator”, Kim/Pan and Zheng do not explicitly teach his feature.
In an analogous art, Liu teaches a system which provides PMI. See for example, sections [0059] and [0112], Liu also teaches using maximum distances between PMIs for interference calculations. See for example, section [0139] of Liu which teaches “For example, a chordal distance can be used to measure the distance between different preceding codebook matrices and set the threshold to be the maximum distance from the elements of preferred set to the precoding matrix which maximizes the interference power.” Similarly, Noh teaches a system which transmits multiple PMIs (see section [0236]) and also uses a maximum distance (see section [0192]).
.

4.	 Claims 3 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references, as applied to claim 2 above, and further in view of U.S. Patent Pub. 2009/0207784 to Lee et al. (hereinafter “Lee”).
Regarding claims 3 and 24, which recite “wherein: said maximum distance is a Euclidean distance”, Kim/Pan/Zheng and either one of Liu or Noh do not explicitly teach a Euclidean distance, as recited. 
In an analogous art, Lee teaches a system which provides PMI. See for example, sections [0009] to [0010] and [0014], Lee teaches using Euclidean distances between PMIs. See for example, section [0082],
Therefore, as Kim teaches the conventionality of transmitting PMIs, and as both Liu and Noh teach using maximum distance PMIs, it would have been obvious to use a Euclidean distance for the maximum distance, as Lee teaches the conventionality of using several types of distances.
s 4 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 2 above, and further in view of U.S. Patent Pub. 2009/0274225 to Khojastepour et al. (hereinafter “Khojastepour”).
Regarding claims 4 and 25, which recite “wherein: said maximum distance is a Fubini-norm distance”, Kim/Pan and either one of Liu or Noh do not explicitly teach a Fubini-norm distance, as recited.
In an analogous art, Khojastepour teaches a system which provides PMI. See for example, sections [0026] and [0030]. Khojastepour teaches using Fubini distances between PMIs. See for example, section [0031].
Therefore, as Kim teaches the conventionality of transmitting PMI, and as both Liu and Noh teach using maximum distance PMIs, it would have been obvious to use a Fubini distance as the maximum distance, as Khojastepour teaches the conventionally of using several types of distances, as is conventional.

6.      Claims 5-6 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of Lee.
Regarding claims 5 and 26, which recite “wherein: said at least one further PMI indicates a minimum distance to the first PMI”, Kim/Pan do not explicitly teach a minimum distance, as recited.

Therefore, as Kim/Pan teaches the conventionality of transmitting PMIs, and as Lee teach using minimum distance PMIs, it would have been obvious to use a minimum distance PMI, as Lee teaches the conventionality and reasons for using minimum distance PMIs.
Regarding claims 6 and 27, which recite “wherein: said minimum distance is a Euclidean distance”, as described above, Lee teaches using Euclidean distances between PMIs in section [0082],
Therefore, as Kim teaches the conventionality of transmitting PMIs, and as Lee teaches using minimum distance PMIs and Euclidean distances, it would have been obvious to use a minimum Euclidean distance PMI, as Lee teaches the conventionality of using several types of distances.
7.      Claims 7 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 5 above, and further in view of Khojastepour.
Regarding claims 7 and 28, which recite “wherein: said minimum distance is a Fubini-norm distance”, Kim and Lee do not explicitly teach a Fubini-norm distance, as recited.

Therefore, as Kim/Pan teaches the conventionality of transmitting PMI, and as Lee teach using minimum distance PMIs, it would have been obvious to use a Fubini distance as the minimum distance, as Lee and Khojastepour teach the conventionally of using several types of distances, as is conventional.
8.	 Claims 8-9 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of Liu.
Regarding claims 8 and 29, which recite “wherein: said information in said at least one further PMI indicates a highest correlation to the first PMI”, Kim/Pan do not explicitly teach this feature, as recited.
As described above in the rejection of claim 2, Liu teaches a system which provides PMI. See for example, sections [0059] and [0112], Liu also teaches using cross correlated matrices. See for example, section [0141] of Liu which teaches “The examples of the distance measures can be the cross-correlation between different precoding codebook vectors and the chordal distance between different precoding codebook matrices.” Claim 14 of Liu also teaches selecting a PMI matrix which is closest to the preceding matrix, which would be the “highest correlation” PMI matrix.

Regarding claims 9 and 30, which recite “wherein: said information in said at least one further PMI indicates a lowest correlation to the first PMI”, see for example, sections [0134] to [0137] and claims 6, 11, 15 and 23 of Liu which teach the subscriber station also reporting and using a “restricted PMI”, which would be a “lowest correlated PMI”, as recited.
Therefore, as Kim teaches the conventionality of transmitting PMI, and as Liu teaches using a lowest correlated PMI, it would have been obvious to modify Kim to transmit this lowest correlated PMI, as Liu teaches the conventionally of using this PMI, as recited.

9.    Claims 10 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent Pub. 2011/0013563 to Sivanesan et al. (hereinafter “Sivanesan”).
Regarding claims 10 and 31, which recite “wherein: said at least one further PMI consist of a sequence, each PMI in the sequence indicating a next best precoding matrix for single user multiple input, multiple output (SU-MIMO) communication”, Kim does not explicitly teach this feature.
“Another element 306 of the feedback header 300 contains rank information, to identify the rank modes for the M bands. In other words, the rank mode for the best band, the rank mode for the next best band, and so forth, are included in the element 306’.
Therefore, as Kim teaches the conventionality of transmitting PMI, and as Sivanesan teaches sending a sequence of ranked (next best) PMIs, it would have been obvious to modify Kim to include this feature, as is convention and as taught in Sivanesan.

10. 	Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent Pub. 2011/0105164 to Lim et al. (hereinafter “Lim”).
Regarding claim 12, which recites “wherein: when the recommended optimum precoding matrixes transmitted by two user equipment’s differ, the base station communicating to the two user equipment’s based on a corresponding the recommended optimum precoding matrix transmitted by each user equipment”, as described in the previous office action, as described in Kim, as the PMI of UE1 and UE2 are different, and as the BS 20 in Kim uses the “recommended optimum 
In an analogous art Lim teaches a MIMO system which provides and selects optimal PMIs for the mobile devices. As discussed in section [0012], Lim teaches that PM I codes used by mobile stations in adjacent cells cause interference to other mobiles. Therefore, these currently used PMIs which produce interference become restricted (PMIs) not to be used by other mobiles. See for example, the comparison step in the flowcharts of Figs. 3 and 4 which teaches “Optimal PMI is the same as a restricted PMI?”. Therefore, Lim teaches determining when the PMIs are different (i.e. No in the decision box) and also teaches using each different PMI when determined to be different (as Ko also does). Therefore, as Kim teaches using PMIs and teaches that interference is caused by data of other users when resources are paired, and as Lim teaches determining if PMIs are the same/different in order to avoid such interference, it would have been obvious to one of ordinary skill to modify Kim with the teachings of Lim, for these reasons. 
Regarding claim 13, which recites “wherein: when the recommended optimum precoding matrix transmitted by two user equipment’s are equal, the base station communicates to a first user equipment based on a corresponding recommended optimum precoding matrix transmitted by the first user equipment, and a 
In an analogous art Lim teaches a MIMO system which provides and selects optimal PMIs for the mobile devices. As discussed in section [0012], Lim teaches that PMI codes used by mobile stations in adjacent cells cause interference to other mobiles. Therefore, these currently used PMIs which produce interference become restricted (PMIs) not to be used by other mobiles. See for example, the comparison step in the flowcharts of Figs. 3 and 4 which teaches “Optimal PMI is the same as a restricted PMI?”



Response to Arguments
Applicant’s arguments filed 1-23-22 have been considered but are not persuasive as Ericsson teaches the newly recited feature.   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 






/STEVEN S KELLEY/Primary Examiner, Art Unit 2646